DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2019 and 02/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The following claimed benefit is acknowledged: the instant application, filed 07/18/2019 is a continuation of PCT/JP2018/000988, filed 01/16/2018; claims foreign priority to JP 2017-014780, filed 01/30/2017.
Specification
The disclosure is objected to because of the following informalities: 
A. In paragraph [0214] “Configuration of instruction: vld_s ss, rt, rd” should read “Configuration of instruction: vld_s rs, rt, rd” instead. Paragraph [0215] refers to address registers as rs (not ss) and rt and vector register rd when discussing the instruction in paragraph [0215].
 Appropriate correction is required.
The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
A. In paragraph [0082] line 6, a reference is made to Fig. 2 while discussing Fig. 4. Examiner suggests amending the specification to read “In FIG. 4” instead in line 6 of paragraph [0082]. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, 7 recite “the plurality of pieces of the fixed point number data” in lines 4, 3, and 4 respectively. There is insufficient antecedent basis for this limitation in the claims. The “plurality of pieces of the fixed point number data” is introduced in claim 3. However, claims 4, 6, and 7 do not refer back or depend on claim 3.
Claim 9 recites “a decimal point position” in line 2. It is unclear whether this is the same decimal point position being updated in the parent claim 1 or is a different decimal point position. If it is the same, examiner suggests amending claim 9 to recite “the decimal point position” instead.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courbariaux et al. (NPL – “Training Deep Neural Networks with Low Precision Multiplications”), hereinafter Courbariaux.
Regarding claim 1, Courbariaux teaches a device comprising a memory and a processor coupled to the memory and configured to (Courbariaux section 12; device – GPU (a GPU includes a processor and a memory. See chapter 6.6 of Patterson et al. “Computer Organization and Design” which discloses a GPU having a processor and a memory)):
acquire statistical information on distribution of bits in fixed point number data after execution of an instruction on the fixed point number data (Courbariaux section 5 first paragraph last sentence “With dynamic fixed point, a few grouped variables share a scaling factor which is updated from time to time to reflect the statistics of values in the group”; statistical information – overflow rate in algorithm 2); and
update a decimal point position of the fixed point number data (Courbariaux algorithm 2).

a device comprising a memory and a processor coupled to the memory and configured to (Courbariaux section 12; device – GPU; a GPU includes a processor and a memory):
perform deep training by operation in one or more layers (Courbariaux section 9.3 first sentence “We find the initial scaling factors by training with a higher precision format”; and section 10 first bullet “We are the first to train deep neural networks with the dynamic fixed point format”);
acquire statistical information on distribution of bits in fixed point number data during execution of an instruction including an instruction of the operation in at least one layer of the one or more layers (Courbariaux section 5 first paragraph last sentence “With dynamic fixed point, a few grouped variables share a scaling factor which is updated from time to time to reflect the statistics of values in the group”; statistical information – overflow rate in algorithm 2); and
update a decimal point position of the fixed point number data based on the statistical information on the distribution of the bits (Courbariaux algorithm).

Regarding claim 14, it is directed to a method that is practiced by the device of claim 10. All steps performed by the method of claim 14 would be practiced by the apparatus of claim 10.  Claim 10 analysis applies equally to claim 14.
Allowable Subject Matter
Claims 2-9, 11-13, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The 112(b) rejection of claims 4, 6, 7, and 9 must also be overcome in order for the claims to be allowed.
The following is a statement of reasons for the indication of allowable subject matter:
acquires a position of a most significant bit that does not match a sign bit in the fixed point number data after execution of the instruction. Claim 15 is directed to a method comprising, among other things, the step of acquiring a position of a most significant bit that does not match a sign bit in the fixed point number data after execution of the instruction.
Claims 5 and 12 are directed to a device comprising a memory and a processor wherein the processor acquires a position of a least significant bit that does not match the sign bit. Claim 16 is directed to a method comprising, among other things, the step of acquiring a position of a least significant bit that does not match the sign bit.
Claims 8 and 13 are directed to a device comprising a memory and a processor wherein the processor acquires designation of a storage destination of the statistical information from the instruction. Claim 17 is directed to a method comprising, among other things, the step of acquiring designation of a storage destination of the statistical information from the instruction. 
The primary reason for indication of allowable subject matter are acquiring a position of a most significant bit that does not match a sign bit in the fixed point number data after execution of the instruction; acquiring a position of a least significant bit that does not match the sign bit; and acquiring designation of a storage destination of the statistical information from the instruction.
Courbariaux is the closest prior art found. Courbariaux discloses the claimed subject matter in accordance with the claim mappings above. However, Courbariaux does not explicitly teach or suggest acquiring a position of a most significant bit that does not match a sign bit in the fixed point number data after execution of the instruction; acquiring a position of a least significant bit that does not match the sign bit; and acquiring designation of a storage destination of the statistical information from the instruction.
 a memory and a processor coupled to the memory and configured to: perform deep training by operation in one or more layers; acquire statistical information on distribution of bits in fixed point number data during execution of an instruction including an instruction of the operation in at least one layer of the one or more layers; and update a decimal point position of the fixed point number data based on the statistical information on the distribution of the bits (Yang Figs. 2-3, paragraphs [0013-0014, 0040-0044, and 0056]). Further, Yang teaches an instruction that includes the decimal point position used for updating the fixed point number (Yang paragraph [0049]). Further, Yang discloses examples of statistical information including error rate such as least square error, mean absolute error, root mean squared error, and percent good classification. However, Yang does not explicitly teach or suggest acquiring a position of a most significant bit that does not match a sign bit in the fixed point number data after execution of the instruction; acquiring a position of a least significant bit that does not match the sign bit; and acquiring designation of a storage destination of the statistical information from the instruction. 
Harrer et al. (US-PGPUB 20180107451 A1) discloses an apparatus and a method for scaling (updating decimal point position) for a fixed point implementation of deep neural network (DNN). Further, Harrer teaches determining a scaling factor for each of multiple ones of the layers during training of the DNN. However, floating point numbers are used during the training process and statistical information on the floating point numbers are acquired to determine the scaling factor used for converting the floating point numbers to fixed point. Further, the statistical information acquired for the layers are the mean and standard deviation. Further, Harrer referenced Courbariaux which uses the overflow rate as another example of statistical information. Harrer does not teach or suggest acquiring a position of a most significant bit that does not match a sign bit in the fixed point number data after execution of the instruction; acquiring a position of a least significant bit that does not match the sign . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Examiner, Art Unit 2182